SPAETH, Judge,
dissenting:
The majority recognizes that for appellant’s guilty pleas in Nos. 469 arid 573 of 1974 to be valid the record must disclose that when he entered the pleas, the elements of the crimes charged were explained to him in understandable terms. Commonwealth v. Ingram, 455 Pa. 198, 316 A.2d 77 (1974). The majority further recognizes that such an explanation does not appear in the record transmitted to us on this appeal. Instead of holding that the guilty pleas were therefore invalid, and vacating the sentence and remanding for new trial, however, the majority remands for the lower court to determine whether there may be additional notes of testimony (which have not been transmitted to us), and if there are, whether those notes contain the requisite explanation. The majority explains this disposition by saying that the record as transmitted to us “indicates that proceedings of some sort may have taken place prior to the time appellant signed the guilty plea form, and prior to the proceedings which were transcribed.” At 259.
I should not object to remanding for completion of the record if any reason existed to believe that the record as transmitted to us was incomplete. However, no such reason does exist. True, one document in the record [Document No. 1], which contains the sentencing order of the lower court, states cryptically, “Proceedings taken, but not transcribed.” This statement, however, is explained by the document immediately following in the record [Document No. 2]. Document No. 2 contains both the transcript of the *221colloquy preceding appellant’s guilty pleas and the same sentencing order as is contained in Document No. 1. Furthermore, Document No. 2 shows that the lower court both accepted appellant’s guilty pleas and sentenced him at a single hearing. Thus, when Documents Nos. 1 and 2 are read together, the statement on Document No. 1 becomes clear: The proceeding taken but not transcribed in Document No. 1 was the guilty plea colloquy that was transcribed, along with the sentencing order, in Document No. 2. Consequently, the present record itself clarifies any internal ambiguity.*
The judgments of sentence on Nos. 469 and 573 of 1974 should be vacated and as to these charges, the case should be remanded for a new trial.

 During the guilty plea colloquy, appellant’s attorney stated that he had “discussed the case with [appellant] completely.” However, nothing indicates that this discussion was other than private.
It may also be noted that neither party has asserted that the present record is incomplete in any respect.